Citation Nr: 1242745	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease or reactive airway disease to include as due to exposure to Agent Orange or to fuel vapors.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1969 to July 1977, including one year in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether chronic obstructive pulmonary disease or reactive airway disease was caused by or aggravated by military service to include exposure to Agent Orange or to fuel vapors.  The opinion was received in July 2012 and a copy was furnished to the Veteran and his representative; both were afforded the opportunity to submit additional evidence or argument in response to this opinion.  The Veteran's representative submitted a response in August 2012 and the Veteran submitted a further response in October 2012.

In October 2012, the Veteran raised the claimed of service connection for a blood disorder, which was previously denied by a rating decision in June 2010, and the claim for a total disability rating for compensation based on individual unemployability, which are referred to the RO for appropriate action.


FINDING OF FACT

Neither chronic obstructive pulmonary disease nor reactive airway disease was affirmatively shown during service; chronic obstructive pulmonary disease and reactive airway disease were first diagnosed after service and are unrelated to an injury, disease, or event in service, including exposure to Agent Orange or to fuel vapors. 



CONCLUSION OF LAW

Chronic obstructive pulmonary disease and reactive airway disease were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2007 and in November 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in October 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection and further development is not required because there is no record of chronic obstructive pulmonary disease or reactive airway disease, or complaints during service.  Further, there is no competent evidence of persistent or recurrent symptoms since service until 1980, more than ten years later.  

In May 2012, the Board did seek a medical opinion from a VHA expert.  As the VHA expert considered the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 and § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Although the Veteran is service-connected for posttraumatic stress disorder, the in-service stressor was not the result of combat and the Veteran did not serve in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The Veteran served on active duty from November 1969 to July 1977, including one year in the Republic of Vietnam.  

The Veteran is seeking service connection for chronic obstructive pulmonary disease, which he alleges resulted from exposure to either Agent Orange or to fuel vapors.  

The service treatment records show that the Veteran was treated on seven occasions between November 1969 and December 1975 for complaints of sore throat, cough, and symptoms of upper respiratory infection.  

The record also shows that after service the Veteran has been diagnosed with both chronic obstructive pulmonary disease and reactive airway disease.  There is a long history of tobacco abuse of about 60 pack years.  It is unclear exactly when the Veteran's respiratory symptoms began, although he indicated once that it was in about 1980.  

On VA examination in December 1988, the lungs were clear to auscultation and percussion.  A chest X-ray in March 1991 was read as normal, and a second chest X-ray in March 2005, which was compared to an earlier one from March 2000, was read as stable with no pulmonary problem.  The Veteran stopped smoking in 2007, although there are other indications that he smoked as recently as May 2009.






In April 2007, the Veteran was hospitalized on two occasions for an acute exacerbation of chronic obstructive pulmonary disease.  Chest X-rays showed severe chronic obstructive pulmonary disease.

In May 2008, a CT showed emphysematous changes in both lungs.

The Veteran has been determined by Social Security to be disabled in part as a result of chronic pulmonary insufficiency since May 2009.

In a statement January 2010, the Veteran argued that chronic obstructive pulmonary disease could have been caused by exposure to Agent Orange, because it was impossible to know for sure what type of substances were inhaled and that each person may be affected differently from the same level of exposure.

In July 2012, the Board obtained a VHA opinion from a pulmonologist.  The VHA expert noted that the Veteran had complex respiratory problems, including diagnoses of chronic obstructive pulmonary disease and asthma or restrictive airway disease.  The VHA expert also noted that the Veteran was treated in service for sore throats and coughs due to upper respiratory infections and smoking in service.  The VHA expert described the frequency and course of the upper respiratory infections in service as consistent with that of normal healthy young adults.  The Veteran's smoking history of about one and one-half packs per day, beginning in 1966 and ending most likely in 2007, was also noted.  

The VHA expert explained that chronic obstructive pulmonary disease results most commonly from cigarette smoking in susceptible individuals, and that patients with chronic persistent asthma can also develop chronic obstructive pulmonary disease.  The VHA expert stated that the Veteran's history of smoking for 40 years or more was sufficient to account for all of the pulmonary function abnormalities.  





In the VHA expert's opinion it is was highly unlikely that either chronic obstructive pulmonary disease or restrictive airway disease developed due to exposure to herbicides or fuel vapors and that there was no documented relationship between Agent Orange exposure and chronic obstructive pulmonary disease, but there was a strong relationship between smoking and chronic obstructive pulmonary disease. 

In response to the VHA opinion, the Veteran submitted a copy of an informational paper, regarding the possible respiratory problems due to Agent Orange exposure.  The Veteran also submitted a statement that his specific genetic make-up should be taken into account and that the herbicides and toxins had remained in his blood and been dormant until the respiratory problems surfaced 25 years after exposure.  

Analysis 

On the basis of the service treatment records, the Veteran was treated for upper respiratory infections on several occasions, but the symptoms resolved prior to separation from service and the current chronic obstructive pulmonary disease and restrictive airway disease were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As the Veteran had symptoms of upper respiratory infections, which were observed or noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  




38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

As the service treatment record lacks the documentation of the combination of manifestations sufficient to identify the conditions that currently exist, namely, chronic obstructive pulmonary disease and restrictive airway disease, and as there was insufficient observation to establish chronicity at the time, on the basis of symptoms that resolved, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Although the current chronic obstructive pulmonary disease and restrictive airway disease were not affirmatively shown to have been present in service, the Veteran did have respiratory symptoms.  

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage, 10 Vet. App. at 494-97 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 


The Veteran is competent to describe respiratory symptoms since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  To this extent, the Veteran's lay statements of respiratory symptoms since 1980 is competent evidence of postservice continuity of symptomatology. 

After service, the record shows that reactive airway disease was first manifest in 1980 by the Veteran's report and chronic obstructive pulmonary disease was diagnosed several years later.  

But as it does not necessarily follow that there is a relationship between the current chronic obstructive pulmonary disease and restrictive airway disease and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  See Savage, 10 Vet. App. at 494-97 (establishing service connection based on continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology).

To the extent the Veteran relates his current pulmonary disability to service the statement is an inference based on facts, which is an opinion, not a statement of fact.  






The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current pulmonary disability and the postservice symptomatology.  

Chronic obstructive pulmonary disease and restrictive airway disease are not conditions under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As the disabilities are not conditions that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current chronic obstructive pulmonary disease and restrictive airway disease and the continuity of symptoms that the Veteran avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current pulmonary disabilities and the postservice symptomatology.  



Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d).

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

As previously explained the current chronic obstructive pulmonary disease and restrictive airway disease are not conditions under case law that have been found to be capable of lay observation and the disabilities are not simple medical conditions, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of the current disabilities in service and since service and before1980, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of the current disabilities.




Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No medical professional had diagnosed the claimed disabilities before 2007.  

To the extent the Veteran asserts a causal relationship between his current disabilities and exposure to Agent Orange and fuel vapors, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  

For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

Agent Orange 

In light of the Veteran's service in Vietnam, his exposure to Agent Orange is presumed as a matter of law.  38 U.S.C.A. § 1116(f).  As a result of such exposure, service connection for specific disabilities may be awarded on a presumptive basis once exposure is shown.  Neither chronic obstructive pulmonary disease nor restrictive airway disease is a disability for which presumptive service connection due to exposure to Agent Orange applies.

The Secretary of VA has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600-42608 (2002); Notice, 68 Fed. Reg. 27630-27641 (2003); and Notice, 72 Fed. Reg. 32395 -32407 (2007); Notice, 75 Fed. Reg. 32540  (2010). 


Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309(e) , relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2  ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused the claimed disabilities.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

The Veteran has not submitted any medical or scientific evidence that shows that exposure to Agent Orange actually causes chronic obstructive pulmonary disease or restrictive airway disease.  

None of the competent medical evidence has suggested such a link, either on a general or specific basis.  The Veteran has not been shown to have the necessary training or experience to offer a medical opinion linking chronic obstructive pulmonary disease or reactive airway disease to exposure to Agent Orange.  The Veteran's suggestion of a theory of unknown substances inhaled which might act differently on different individuals is not competent lay or medical.

As there is no competent evidence of record of actual causation, there is no factual basis to support this theory of service connection under Combee. 

Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.


The medical evidence consists of the opinion of a VHA expert, who is a pulmonologist, who is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  

After review of the Veteran's history and of the medical literature, the VHA expert considered that the Veteran was treated in service for upper respiratory infections, but concluded that the frequency and course of the upper respiratory infections in service were consistent with that of normal healthy young adults.  The VHA expert also noted the Veteran's smoking history of about one and one-half packs per day, beginning in 1966 and ending in about 2007.  

The VHA expert explained that chronic obstructive pulmonary disease results most commonly from cigarette smoking in susceptible individuals, and that patients with chronic persistent asthma can also develop chronic obstructive pulmonary disease.  The VHA expert stated that the Veteran's history of smoking for 40 years or more was sufficient to account for all of the pulmonary function abnormalities.  

In the VHA expert's opinion it is was highly unlikely that either chronic obstructive pulmonary disease or restrictive airway disease developed due to exposure to herbicides or fuel vapors as there was no documented relationship between Agent Orange exposure and chronic obstructive pulmonary disease, but there was a strong relationship between smoking and chronic obstructive pulmonary disease. 

Considering the merits of the analysis and the details of the opinion, the Board finds the opinion of the VHA expert persuasive evidence, which opposes rather than supports the claim.  








As there is no medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on chronicity, continuity of symptomatology, and post-service diagnosis are not competent evidence, and as the competent medical is persuasive evidence against the claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic obstructive pulmonary disease or reactive airway disease to include as due to exposure to Agent Orange or to fuel vapors is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


